  Case 1:19-cr-00059-LO Document 136 Filed 05/08/20 Page 1 of 3 PageID# 893



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

UNITED STATES OF AMERICA               )
                                       )
             v.                        )      No. 1:19-cr-59
                                       )
DANIEL E. HALE,                        )      Hon. Liam O’Grady
                                       )
             Defendant.                )

             DEFENSE NOTICE OF WAIVER OF SPEEDY TRIAL
               AND PRESENCE AT STATUS CONFERENCE

      Comes now defendant, Daniel Everette Hale, through counsel, who states:

      1.     Trial in this matter had been previously set for June 22, 2020.

However in light of the global novel coronavirus pandemic, and in consultation with

the parties, this Court removed the trial date from the docket and scheduled a

status conference for May 8, 2020. Thereafter, Virginia Gov. Ralph Northam

extended the state’s stay-at-home order through June 10, 2020, in light of the

continued spread of COVID-19.

      2.     The parties have conferred regarding a revised trial schedule and

consulted with the Court. As a result of those consultations, the parties have agreed

to a new trial date of December 1, 2020, along with certain other deadlines prior to

the trial’s commencement. As a result, there is no longer a need for a status

conference on May 8, 2020.

      3.     Defense counsel have consulted regarding these matters with Mr.

Hale. Specifically, defense counsel have discussed with Mr. Hale his rights under
Case 1:19-cr-00059-LO Document 136 Filed 05/08/20 Page 2 of 3 PageID# 894
  Case 1:19-cr-00059-LO Document 136 Filed 05/08/20 Page 3 of 3 PageID# 895




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 8, 2020, I will electronically file the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will then
send a notification of such filing (NEF) to counsel of record.


                                               /s/ Todd M. Richman
                                               Todd M. Richman
                                               Assistant Federal Public Defender
                                               Office of the Federal Public Defender
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               (703) 600-0845 (T)
                                               (703) 600-0880 (F)
                                               Todd_Richman@fd.org




                                           3
